Citation Nr: 0726529	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-04 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for an immune disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder.

5.  Entitlement to service connection for gastroesophageal 
reflux disease.

6.  Entitlement to service connection for hammertoe.

7.  Entitlement to service connection for prostatic 
hypertrophy.

8.  Entitlement to service connection for lumbar stenosis.

9.  Entitlement to service connection for diabetes, including 
due to inservice exposure to herbicides.


10.  Entitlement to service connection for peripheral 
neuropathy.

11.  Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	Robert F. Howell, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
February 1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues of entitlement to service connection for chronic 
fatigue syndrome, fibromyalgia and immune disorder are 
addressed below.  The remaining issues on appeal are 
addressed in the Remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center in 
Washington, DC.



FINDINGS OF FACT

1.  The veteran's chronic fatigue syndrome was first 
diagnosed many years after his active military service, and 
is not shown by the medical evidence of record to be related 
to the veteran's military service or to any incident therein, 
to include as due to exposure to herbicides.

2.  The veteran's fibromyalgia was first diagnosed many years 
after his active military service, and is not shown by the 
medical evidence of record to be related to the veteran's 
military service or to any incident therein, to include as 
due to exposure to herbicides.

3.  The veteran does not current have an immune disorder 
which was incurred or aggravated during his active duty 
military service, or an incident occurring therein.


CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome was not incurred in or 
aggravated by active military service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2006).

2.  Fibromyalgia was not incurred in or aggravated by active 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).

3.  An immune disorder was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's October 2002 
letter advised the veteran of the foregoing elements of the 
notice requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by issuance of a fully compliant notification followed by a 
re-adjudication of the claim).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In addition, the Board does not 
find that a medical opinion is required in this case as none 
of the conditions at issue were shown in service, or for over 
twenty-five years thereafter.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Additionally, service connection for certain chronic 
diseases, including organic diseases of the nervous system, 
will be rebuttably presumed if they are manifest to a 
compensable degree within the year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Moreover, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran alleges that he has developed chronic fatigue 
syndrome, fibromyalgia and an immune disorder, secondary to 
his alleged inservice exposure to ionizing radiation, 
herbicides and other toxic chemicals.  

A review of his report of separation, Form DD 214, revealed 
that he served in the Navy from November 8, 1972 to February 
14, 1973.  During this time, the report noted that he had one 
month and sixteen days of foreign and/or sea service.  A 
review of his service personnel records revealed that he 
served onboard the USS RICHARD B. ANDERSON (DD-786) from 
December 1, 1972 to February 8, 1973.  The records also 
indicate that the veteran received a voluntary administrative 
discharge from the service.


A review of his service medical records is completely silent 
as to any complaints or diagnoses of chronic fatigue 
syndrome, fibromyalgia, or an immune disorder.  His 
separation examination, performed in February 1973, noted 
that his upper and lower extremities were normal.  It also 
noted that his neurological, endocrine, and vascular systems 
were normal.

The veteran filed his present claim seeking service 
connection for chronic fatigue syndrome, fibromyalgia and an 
immune disorder in May 2002.  A review of his post service 
medical treatment records revealed the first reported 
diagnosis for any of these conditions occurred in 2001.  
Around that time, the record indicates that the veteran 
developed numerous conditions, including chronic fatigue 
syndrome, fibromyalgia, and an immune disorder.  He was also 
diagnosed with myasthenia gravis, hypercholesterolemia, 
dyspepsia, lumbar spine disorder, myalgias, and Peyroines 
disease.

In support of his claims, the veteran alleges that he 
developed these conditions secondary to his inservice 
exposure to herbicide agents, ionizing radiation, and other 
unspecified substances.

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service connection for listed 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods.  38 U.S.C.A. 
§ 1116.  The Board notes, however, that this presumption is 
not applicable to the conditions being considered on appeal.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).


In a similar fashion, chronic fatigue syndrome, fibromyalgia, 
and immune disorder are not entitlement to a presumption of 
service connection based upon his alleged inservice exposure 
to ionizing radiation.  38 C.F.R. § 3.311.  Moreover, the 
veteran has not submitted competent scientific or medical 
evidence indicating that any of these conditions is related 
to the veteran's alleged inservice exposure to ionizing 
radiation. 

After reviewing the veteran's claims folders, the Board finds 
that there is no medical evidence suggesting a direct link 
between the veteran's claimed conditions and his military 
service, including his alleged inservice exposure to 
herbicide agents and ionizing radiation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  The veteran's service 
medical records are silent as to any complaints of or 
treatment for any of these conditions, and his post service 
records are also silent as to any diagnosis for any of these 
conditions for over twenty-five years after his discharge 
from the service.   

Although the veteran may be competent to testify as to the 
symptomatology he has experienced over the years, without 
medical expertise or training, his statements are not 
competent evidence as to whether he has a current disability 
to include the diagnosis or causation of such.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (laypersons are not competent to 
render medical opinions).

While the Board has considered the various internet articles 
submitted by the veteran, it does not find this evidence to 
be persuasive on the issue of whether the veteran's claimed 
conditions, including chronic fatigue syndrome, fibromyalgia, 
and immune disorder, are related to his military service, or 
any incident therein.  See Mattern v. West, 12 Vet. App. 222 
(1999); Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).

Overall, the preponderance of the evidence is against the 
veteran's claims.  The veteran's claimed conditions, 
including chronic fatigue syndrome, fibromyalgia, and immune 
disorder were not shown in service or for many years 
thereafter.  There is no competent medical evidence of record 
that relates any of these conditions to his military service, 
or to any incident therein.  As the preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for chronic fatigue syndrome is denied.

Service connection for fibromyalgia is denied.

Service connection for an immune disorder is denied.


REMAND

During the course of this appeal, the veteran filed a claim 
seeking entitlement to service connection for post-traumatic 
stress disorder (PTSD), gastroesophageal reflux disease, 
hammertoe, prostatic hypertrophy, lumbar stenosis, diabetes, 
and peripheral neuropathy.  He also filed a claim seeking 
entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance or on account of 
being housebound.

The RO denied the veteran's claims seeking service connection 
in a December 2005 rating decision.  In October 2006, the 
veteran, acting through his representative, filed a notice of 
disagreement with the RO's decision.  Consequently, the Board 
must remand these issues for the RO to issue a statement of 
the case (SOC) and to give the veteran an opportunity to 
perfect an appeal of such issue by submitting a timely 
substantive appeal.  Manlicon v. West, 12 Vet. App. 238 
(1999).  

In June 2006, the RO issued a decision which denied the 
veteran's claim seeking entitlement to special monthly 
compensation by reason of being in need of regular aid and 
attendance or on account of being housebound.  In June 2007, 
the veteran filed a timely notice of disagreement with the 
RO's decision. Consequently, the Board must remand this for 
the RO to issue a statement of the case and to give the 
veteran an opportunity to perfect an appeal of such issue by 
submitting a timely substantive appeal.  Id.

Accordingly, the case is remanded for the following action:

The RO must provide the veteran and his 
representative with a statement of the 
case addressing the issues of service 
connection for PTSD, gastroesophageal 
reflux disease, hammertoe, prostatic 
hypertrophy, lumbar stenosis, diabetes, 
and peripheral neuropathy; and the issue 
of entitlement to special monthly 
compensation by reason of being in need 
of regular aid and attendance or on 
account of being housebound.  38 C.F.R. 
§ 19.26 (2006).  The veteran and his 
representative are reminded that to vest 
the Board with jurisdiction over these 
issues, a timely substantive appeal to 
the December 2005 and June 2006 rating 
decisions must be filed.  38 C.F.R. 
§ 20.202 (2006).  If the veteran perfects 
the appeal as to any issue, the case must 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


